Judgment of the Supreme Court, Bronx County (Harold Silver-man, J.), rendered on April 29, 1981, convicting defendant of murder in the second degree, reckless endangerment in the first degree and two counts of criminal possession of a weapon in the second degree and sentencing him, as a second felony offender, to concurrent indeterminate terms of from 20 years to life, 3Vz to 7 years and two terms of 7Vz to 15 years, respectively, is affirmed. Notwithstanding the fact that the District Attorney committed a number of improprieties, the evidence of guilt was so overwhelming that we do not believe reversal of the defendant’s conviction to be warranted. However, we again caution the District Attorney against resorting to such conduct in the future. Concur — Kupferman, J. P., Carro, Silverman, Milonas and Kassal, JJ.